USDC IN/ND case 3:17-cv-00718-JD-MGG document 138 filed 10/29/20 page 1 of 2


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

MERCASIA USA, LTD., an Illinois
Corporation,                                          Case No. 3:17-cv-00718-JD-MGG
                      Plaintiff,

              v.

JIANQING “JOHNNY” ZHU, an individual; and
3BTECH, INC., an Indiana Corporation,
                      Defendants.


           ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

       Having considered the Parties’ Joint Motion to Extend Deadlines, Dkt. No. 137, the

Court hereby GRANTS the Motion. The deadlines set out in this Court’s Order, Dkt. No. 136,

are extended as follows:

             Document review shall be completed no later than November 23, 2020.

             All depositions shall be completed no later than December 23, 2020.

             All discovery, including fact and expert discovery, shall be completed no later

              than February 26, 2021.

       SO ORDERED this October 29, 2020.




                                                         s/Michael G. Gotsch, Sr.
                                                         Michael G. Gotsch, Sr.
                                                         United States Magistrate Judge




                                             1
USDC IN/ND case 3:17-cv-00718-JD-MGG document 138 filed 10/29/20 page 2 of 2




Presented by:

/s/John D. Denkenberger                            /s/Harold C. Moore
John D. Denkenberger (admitted pro hac vice)       Harold C. Moore (No. 19004-49)
Brian F. McMahon (admitted pro hac vice)           Michael A. Swift (No. 17779-49)
John Whitaker (admitted pro hac vice)              MAGINOT, MOORE & BECK, LLP
Christensen O'Connor Johnson                       One Indiana Square, Suite 2200
Kindness PLLC                                      Indianapolis, IN 46204
1201 Third Avenue, Suite 3600                      hcmoore@maginot.com
Seattle, WA 98101-3029                             maswift@maginot.com
Telephone: 206.682.8100
Fax: 206.224.0779
E-mail: john.denkenberger@cojk.com,                Counsel for Defendant 3BTech, Inc.
brian.mcmahon@cojk.com,
john.whitaker@cojk.com, litdoc@cojk.com

Erin Linder Hanig (29113-71)
SouthBank Legal:
LaDue Curran & Kuehn LLC
100 E. Wayne St., Suite 300
South Bend, IN 46601
Tel: 574-968-0760
Fax: 574-968-0761
ehanig@ southbank.legal

Attorneys for Plaintiff MERCASIA USA, LTD.




                                               2
